Name: Commission Regulation (EEC) No 825/83 of 8 April 1983 amending Regulation (EEC) No 525/83 and derogating from Regulation (EEC) No 2041/75 in respect of exports of olive oil to Libya
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 / 10 Official Journal of the European Communities 9 . 4. 83 COMMISSION REGULATION (EEC) No 825/83 of 8 April 1983 amending Regulation (EEC) No 525/83 and derogating from Regulation (EEC) No 2041/75 in respect of exports of olive oil to Libya THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Articles 19 (3) and 20 (3) thereof, Having regard to Council Regulation No 171 /67/EEC of 27 June 1967 on export refunds and levies on olive oil (3), as last amended by the Act of Accession of Greece, and in particular Article 11 thereof, Whereas, in view of the situation and specific require ­ ments of the market in olive oil in Libya, Article 1 of Commission Regulation (EEC) No 525/83 (4) derogated from Commission Regulation (EEC) No 2041 /75 (*) in respect of olive oil exports to Libya by extending the period of validity of export licences with advance fixing of the refunds that were applied for up to 31 March 1983 ; Whereas this final date for the lodging of applications for licences has turned out to be too early ; whereas it should be altered to give the necessary extension of the period for lodging applications for licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 525/83 is replaced by the following : 'Article 1 By way of derogation from Article 6 (3) of Regula ­ tion (EEC) No 2041 /75 in respect of exports to Libya, export licences covering the products falling within subheading 15.07 A of the Common Customs Tariff where the refund is fixed in advance, and for which application has been made between the date of entry into force of this Regula ­ tion and 30 April 1983 , shall be valid from the actual day of issue until the end of the sixth month following that of issue . Applications for licences and licences themselves shall bear the indication "Libya" in box 13 . Licences issued shall carry the obligation to export the goods to Libya .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 8 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No 130 , 28 . 6 . 1967, p . 2600/67 . (4) OJ No L 61 , 8 . 3 . 1983, p . 7 . 0 OJ No L 213 , 11 . 8 . 1975, p . 1 .